Title: To James Madison from William Vans Murray, 20 May 1801
From: Murray, William Vans
To: Madison, James


No. 134.
Sir,The Hague 20 May 1801.
To day I had the honour to receive your letter of the eighteenth of March, by which I am informed that it is the President’s pleasure that I set off for Paris to exchange the Ratifications of the Convention between the United States and France, and to settle the ulterior points connected with that subject.
I shall obey the commands with which The President has honoured me; and shall set out for Paris as soon as possible—I hope the day after to-morrow. Mr. Dawson, will as he informs me, deliver there the necessary official papers.
I regret that the departure of Mr. Elsworth from England for America—of which my London letters of the 3d inst. speak, deprives our country of the benefit of that superior judgment and knowledge which would have given greater confidence to my zeal.
If the article to be added be that of Limitation for 8 or 10 years, there may be some objection & delay. Permit me Sir to suggest to you the eventual utility there may be in giving me precise orders by which I may govern myself should that article produce some contingency like the following—that they would agree to strike out the article excepted to by the Senate, provided we would not press the Limitation; or that they agree to admit the Limitation, if the 2d article be retained, on the ground that during the term they still have us under a Treaty engagement to renew the negociation on points interesting to their Pride—alternatives like these may be the pretexts for delay.
Against the admission of the new article they will perhaps object, that the policy secured by the 6th. article of the Convention is defeated. That the equality under it was obtained in consideration of some other points of a temporary sort, & which will be accomplished in our favour before the expiration of the term to which we would limit the Convention: that part of the stipulation in our favour under the 4th. article has already been gratify’d—and that though they would not pay for spoliations yet that they consider the perpetuity of the 6th. article as something in lieu of the exclusive perpetual priviledges under the old Treaty of Commerce—this objection to which I attach little solidity if made and persisted in may leave me in a difficult position.
You will pardon the solicitude which I feel in the wish that I may find as little as possible left to my discretion. The case may & probably is provided for in my instructions, which I have not seen.
Circumstances may be as they have hitherto proved rather favourable to us—particularly if it be true that they are to have the Floridas & Louisiana, as in that case there will exist a new temporary interest to be well with the U. S.—& they may make a small sacrifice of pride to a solid & extensive plan, of which that cession, if made, will be the basis! I am with great respect Sir Yr. Mo. ob. servant &c &c &c
W. V. Murray.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). Addressed to Lincoln as secretary of state.



   
   Chief Justice Oliver Ellsworth was sent to France as one of the three commissioners (the others were Murray and William R. Davie) appointed by President Adams to negotiate a settlement of Franco-American problems. After signing the preliminary treaty, Ellsworth departed for home but was delayed in England by ill health until the spring.



   
   Lincoln explained the Senate’s insistence on the addition of an article limiting the duration of the convention: “It is perhaps unwise policy in any nation to bind itself perpetually by an act which requires the consent of another nation to annul” (Lincoln to Ellsworth and Murray, [18] Mar. 1801 [DNA: RG 59, IC, vol. 1]).



   
   Article 2 effectively suspended the Franco-American treaties of 1778 and the 14 Nov. 1788 convention regarding “indemnities mutually due, or claimed.” By suppressing article 2 the Senate sidestepped the issue of U.S. obligations under the 1778 Treaty of Alliance but also badly undercut any right to “Satisfaction for all Matter of Damage” committed by French privateers as provided in article 17 of the Treaty of Amity and Commerce. Murray correctly noted that the French would likely agree to suppress the second article of the 1800 convention only if the American government were willing to give ground on the indemnification issue (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:15–16, 458–59, 462; Hill, William Vans Murray, pp. 206–7).


